Citation Nr: 0907648	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.

In February 2005, the Board determined that new and material 
evidence had been received to reopen the Veteran's claim for 
service connection for PTSD, but then determined that the 
criteria for entitlement to service connection for PTSD had 
not been met.

The Veteran subsequently filed a timely appeal of the Board's 
February 2005  decision with the United States Court of 
Appeals for Veterans Claims (Court).  In March 2006, the 
Court vacated the February 2005 Board decision, and remanded 
the claim to the Board for compliance with the instructions 
in the Joint Motion.  

Subsequently, in September 2006, the Board reopened and 
remanded the matter, consistent with the Court's order.

Consistent with the Veteran's assertions and the record, the 
Board has recharacterized the appeal as encompassing the 
issue on the title page.


FINDINGS OF FACT

1.  The evidence supports a link between a currently 
diagnosed dysthymic disorder and active service.

2.  The competent medical evidence is against a finding that 
the Veteran currently has PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dysthymic 
disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2002, March 2003, December 
2003, October 2006, and August 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In light of the Board's 
denial of the Veteran's claim for service connection for 
PTSD, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
him under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

As to the issue of service connection for an acquired 
psychiatric disorder, diagnosed as dysthymic disorder, the 
Board has considered whether further development and notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  In the 
decision below, the Board grants the claim of service 
connection for dysthymic disorder.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess, 19 Vet. App. at 473.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for a psychosis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

The Veteran described being quite fearful for his life while 
deployed for one year in Vietnam, although he did not 
participate in direct combat.  Records show that the 
Veteran's military occupational specialty was a light vehicle 
driver, and he was assigned to the 120th Transportation 
Company.  The Veteran reported traveling in a truck convoy 
between Saigon and Long Bend (phonetic) in July 1965, and 
coming across another convoy where a truck had been blown up 
and soldiers were laying on the ground.  Some were wounded 
and others were dead, and different body parts were on the 
ground.  

Attempts to corroborate this stressor have confirmed only 
that convoys on main U.S. supply routes in Vietnam were 
subject to mining, sapper, ambush, and sniper attacks.  Unit 
histories for the 120th Transportation Company reveal no 
casualties or wounded during July and August 1965.

The Veteran also reported being in the area of Bong Tao for 
approximately one month, and coming under mortar attack at 
night.  He reported that mortars landed approximately 20 to 
50 yards away.  The Veteran did not provide the approximate 
date of the incident.  Morning reports reveal that the 
Veteran was temporarily assigned to Vung Tau during the month 
of May 1966.

During a May 1991 psychiatric examination, the Veteran 
reported his in-service stressors.  The examiner noted that 
the Veteran did not have enough features of PTSD to make a 
diagnosis at that time.  The diagnosis was generalized 
anxiety disorder.

VA outpatient treatment records, dated in 2002 and 2003, 
include clinical assessments of PTSD.

During a February 2004 VA examination, the examiner noted 
that the Veteran was courteous and cooperative in demeanor, 
and did not evidence experiencing any discomfort during the 
examination.  There was no impairment in expressive or 
receptive language ability.  His speech indicated logical 
thinking and a normal flow of ideas.  Interruption of thought 
processes, difficulties maintaining focus, tangential 
thinking, superficial understanding, derailment, ideas of 
reference, somatization, circumstantial perseveration, and 
rumination were not present.  Speech content did reveal the 
presence of significant distress about his financial 
situation, and of feelings of shame about his current 
circumstances.  Affect was restricted but appropriate to 
content and situation.  Memory for recent and remote events 
was spotty.  Attention and concentration abilities appeared 
to be adequate.  The examiner concluded that the Veteran was 
not experiencing sufficient numbers, or sufficient severity, 
of features of PTSD to meet the DSM-IV criteria.  No 
diagnosis was given.

Subsequently, the Veteran's claim for service connection was 
remanded by the Board in September 2006 to obtain a VA 
examination for purposes of determining the etiology of the 
Veteran's current psychiatric disorder.

The Veteran underwent the VA examination in July 2008.  The 
examiner reviewed the Veteran's claims file and additional 
treatment records, interviewed the Veteran, and noted the 
Veteran's history.  Following examination, the diagnosis was 
dysthymic disorder, secondary to residual effects of PTSD, 
medical problems, and chronic alcohol use.

The examiner noted that the Veteran was administered the 
Trauma Symptom Inventory, and provided an invalid profile on 
this measure.  The Veteran appeared to over-endorse atypical 
symptoms that would be inconsistent with PTSD.  The examiner 
noted, however, that this may be related to educational 
limitations and his not understanding some of the questions.  
The examiner opined that the Veteran's current presentation 
is more consistent with a longstanding dysthymic disorder, 
than PTSD.

The examiner also opined that the Veteran's current dysthymic 
disorder is at least partially secondary to residual effects 
of his experiences during the Vietnam Conflict, considering 
his limited education (10th grade) and young age while in 
Vietnam.  His report of stressors suggests an intense fear 
having to haul ammunition in a war zone.  The examiner also 
noted that the Veteran's depression was secondary as well to 
his medical issues (poor eyesight) and his chronic use of 
alcohol, but that the examiner could not distinguish without 
speculation.  The examiner added that the Veteran's 
depression appeared, at least in some part, to be a residual 
effect of his time in Vietnam that continued to haunt him.

With regard to the Veteran's claim for service connection for 
an acquired psychiatric disorder, characterized as dysthymic 
disorder, the lack of contemporaneous medical evidence is not 
an absolute bar to the Veteran's ability to prove his claim 
of entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Considering the nature of the disability, the Veteran's 
consistent lay statements of an in-service stressor involving 
a truck convoy in Vietnam and nervous problems, the post-
service continuity of symptoms and current diagnosis, and the 
opinion of the July 2008 examiner, and resolving doubt in the 
Veteran's favor, the Board finds that the dysthymic disorder 
had its onset in service.  See Hodges v. West, 13 Vet. 
App. 287, as amended (2000).

Having carefully considered the claim in light of the record 
and the applicable law, the Board will grant the benefit 
sought under the "benefit-of-the-doubt" rule, which provides 
that where there exists "an approximate  balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the  matter," the claimant 
is to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

As to the issue of service connection for PTSD, as noted 
above, there is no current diagnosis of PTSD.  While the 
Veteran has exhibited some elements of PTSD in the past, his 
psychiatric disorder has been characterized as dysthymic 
disorder, for which service connection is being granted as a 
result of this decision.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Given the lack of a 
current diagnosis of PTSD, service connection for PTSD 
disability is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dysthymic disorder is granted.

Service connection for PTSD is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


